Deemer, J.
*3701. insolvency: mortgagor, *369May 22, 1900, Martin Peterson was adjudged a bankrupt, and plaintiff was appointed trustee of his estate. On March 2, 1900, Peterson and wife executed a chattel mortgage on the property in controversy to the Miller & Cheney Bank to secure a sum of money due that bank. It is contended that this mortgage is invalid, because it gave defendants a preference over other creditors, in that it was executed within four months prior to the' time Peterson, the maker, was declared a bankrupt; because, under the state law, it is invalid for the reason that it Was not recorded; and for the further reason that the instrument created a trust, and was executed for the purpose of paying all of Peterson’s debts. These are the main propositions in the case. The action being at law, and the findings óf the trial court having the force and effect of a verdict of a jury, we must accept its conclusions as to the facts save where unsupported by any substantial evidence. The record fails to show that Peterson was in*370solvent when he'made his mortgage to the defendants, or at least the trial judge was justified in holding there was not sufficient evidence on this p.oint. Moreover, the trial court was fully justified in finding that, if Peterson was insolvent at that time, defendants had no notice or knowledge of his insolvency. But conceding, for the purpose of the case, that Peterson was insolvent, and that defendants knew it when they took the mortgage, this would not make a case under the state law, unless it further be found that defendants took their mortgage with
intent to hinder, delay, or defraud Peterson’s creditors. The trial judge was fully'justified
in finding there was no such intent. The claim that defendants held the property in trust does not seem to be made in the pleadings, and, if it were, the trial court was justified in finding that the mortgage was not made to secure all the creditors.
2. preference knowledge* of debtor’s insolvency, Paragraph “b” of section 60 of the bankrupt act [U. S. Compiled Statutes 1901, p. 3445], so far as material, reads as follows: “If the bankrupt shall have given a preference within the four months before the filing of the petition. * * * and the . . person receiving it, or the party benefited thereby, or his agent acting therein shall have had reasonable cause to believe that it was intended thereby to give a preference, it shall be voidable by the trustee and he may recover the property or its value from such person.” In Boudinot v. Hamann, 117 Iowa, 22, we held, following Barbour v. Priest, 103 U. S. 293 (26 L. Ed. 478), that this section applies only when the creditor knows, or has reasonable cause to believe, the debtor is insolvent. Whether or not the defendants had cause to believe their mortgagor insolvent was a question of fact for the court; and, as it evidently found that defendants had no such cause, and as this finding has support in the evidence, we shall not interfere. Moreover, it is shown that the mortgage in *371question was a renewal of another instrument of like character which had been executed by Peterson to the defendants on November 8, 1899. The exchange of these securities did not constitute a preference under the bankrupt law. Chattanooga, National Bank v. Rome Iron Co. (C. C.) 102 Fed. Rep. 755; Sawyer v. Turpin, 91 U. S. 114 (23 L. Ed. 235).
3. withholdgage from record: agreement to hold: prejudice. The evidence shows that the chattel mortgage in question was in fact recorded, but, if this were not so, plaintiff could not recover under the state law without showing that it was withheld from the records by agreement, or that some prejudice resulted to ' x ° on account of its not having been ° filed for rec0rd. Federal courts of bankruptcy apply the state rule. In re Schmitt (D. C.) 109 Fed. Rep. 267; In re Wright (D. C.) 96 Fed. Rep. 187; In re Tatem (D. C.) 110 Fed. Rep. 519. Plaintiff contends that the-mortgage was not a renewal, but the district court was authorized to find that it was. That the prior mortgage was not recorded is immaterial, save on the question as to whether the present one was executed for a present, or past consideration.
Plaintiff also claims that the property received by defendants under this mortgage was worth more than the-amount of their claim, and that he should have had judgment for the difference. The testimony does not support this contention. Evidence as to value of the property is exceedingly meager. Such as we have does not indicate that-defendants secured more than the amount of their claim.
4. cancblla^andsofS trustee. Another aspect of the case is fatal to appellant’s contention. He does not allege, nor did he offer to prove, that the assets in his hands were insufficient to satisfy the claims of all creditors. Under the federal *Dailk:rtIP*J ac^ a trustee has power to avoid any transfer which any creditor might have avoided. A creditor could not have avoided this mortgage *372without showing some fraud as to him. The mortgage was good as between the parties, and, unless some one was harmed, it should be permitted to stand. Mueller v. Bruss 112 Wis. 406 (88 N. W. Rep. 229. The case having been tried at law, and there being evidence in support of the judgment, there is nothing left for consideration except questions of law. The trial court may have decided the case on the last proposition, and, if it did, we should not interfere.
The judgment is aeeirmed.